
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.26


EMPLOYMENT AGREEMENT

        This Employment Agreement (the "Agreement") is entered into and shall be
effective as of January 31, 2008, by and among FGX International Inc., a
Delaware corporation with a mailing address of 500 George Washington Highway,
Smithfield, Rhode Island 02917 (the "Company"), and Richard W. Kornhauser, an
individual currently with a residence in the State of Tennessee ("Executive").

AGREEMENT

        In consideration of the premises and mutual promises herein below set
forth, the parties hereby agree as follows:

        1.    Employment Period.    The term of Executive's Employment by the
Company pursuant to this Agreement (the "Employment Period") shall commence on
the date hereof (the "Effective Date") and shall continue until terminated as
provided herein. For purposes of this agreement "Termination Date" means the
date on which the Employment Period ends.

        2.    Employment; Duties.    Subject to the terms and conditions set
forth herein, the Executive shall serve as the Executive Vice President, Chief
Marketing Officer of the Company, and of FGX International Holdings Limited, a
British Virgin Islands corporation and the indirect parent of the Company ("FGX
Holdings"), during the Employment Period. The duties assigned and authority
granted to Executive shall be as set forth in the By-laws of the Company and FGX
Holdings and those that are typically assigned and/or afforded to a chief
marketing officer, and such other duties and responsibilities as may otherwise
reasonably be assigned to him by the Chief Executive Officer from time to time.
Executive agrees to perform his duties for the Company diligently, competently
and in a good faith manner. Notwithstanding anything to the contrary set forth
herein, the Executive shall be permitted during the Employment Period to
(a) engage in civic and charitable activities to the extent they are not
inconsistent with Executive's duties hereunder and (b) serve as a member of the
board of directors of not more than two additional for profit corporations.

        3.    Salary and Bonus.    

        a.    Base Salary.    Executive shall be entitled to receive a base
salary from the Company during the Employment Period at the rate of Two Hundred
Fifty Thousand Dollars ($250,000) per annum (as from time to time, if at all,
increased, the "Base Salary"). The Base Salary may be increased from time to
time during the Employment Period, at the same time and under the same
circumstances as other Executive Vice Presidents of the Company. The initial
review of the Base Salary will occur in July, 2009. In addition, the Board of
Directors, or Compensation Committee, of the Company or its parent corporation
(collectively, the "Board of Directors"), may further increase Executive's Base
Salary from time to time in their discretion, based upon the Company's
performance and Executive's particular contributions.

        b.    Bonus.    Executive shall be eligible for and shall receive a cash
bonus for the plan year 2008, and thereafter during each year of Executive's
employment, subject to the discretion of the Company's Board of Director's, of
up to fifty percent (50%) of his Base Salary ("Annual Target Bonus Amount")
under the Company's executive incentive compensation plan (the "Executive
Incentive Compensation Plan") on account of the services rendered by him during
each calendar year during the Employment Period and the attainment of certain
performance goals and successful completion of certain initiatives established
by the Company. The cash bonus shall be paid on or before the later of
(i) March 15 of the year following the calendar year for which the bonus was
earned and (ii) the date on which the Board of Directors has been able to
determine within a reasonable degree of certainty the amount of the bonus. The
Board of Directors may from time to time increase the Annual Target Bonus
Amount.

        c.    Supplemental Bonus.    Provided that Executive is still employed
by the Company at the time of payment, Executive shall be paid a one-time cash
bonus of Twenty Five Thousand Dollars

--------------------------------------------------------------------------------






($25,000), which bonus shall be paid in two equal installments on each of
(i) March 31, 2008 and (ii) June 30, 2008.

        4.    Other Benefits.    

        a.    Insurance and Other Benefits.    During the Employment Period,
Executive shall be entitled to participate in, and shall receive the maximum
benefits available under, the Company's insurance programs (including health,
supplemental health and life insurance) and any ERISA benefit plans, as the same
may be adopted and/or amended from time to time, and shall receive all other
benefits that are provided by the Company to other senior executives.

        b.    Paid Time Off.    Executive shall be entitled to fifteen (15) days
of paid time off annually in accordance with the Company's paid time off
policies in effect from time to time, to be taken at such time(s) as shall not,
in the reasonable judgment of the Chief Executive Officer of the Company,
interfere with Executive's fulfillment of his duties hereunder. Executive shall
be entitled to as many holidays, sick days and personal days as are generally
provided by the Company from time to time to its employees in accordance with
the Company's policies as in effect from time to time.

        c.    Automobile Allowance.    During the Employment Period, the Company
shall provide Executive with a monthly automobile allowance consistent with the
plan adopted or to be adopted by the Company for other senior executives. As of
the Effective Date, the monthly automobile allowance provided to Executive shall
be $900.00.

        d.    Relocation/Temporary Living Allowance.    The Company shall
reimburse Executive up to Seventy Five Thousand Dollars ($75,000) for
(i) reasonable expenses related to the relocation of Executive and his family
from Tennessee to the Rhode Island area, and (ii) reasonable temporary Rhode
Island area living expenses for Executive that are incurred prior to such
relocation. It is the expectation of the Company that Executive will relocate to
the Rhode Island area by July 18, 2008. Temporary Rhode Island area living
expenses incurred after July 18, 2008 will not be reimbursed by the Company. To
be eligible for reimbursement, an expense must be an IRS allowable expense and
Executive must submit actual receipts for such expense to the Company. Executive
understands that the reimbursement of some or all of the expenses referenced
above may be taxable to Executive. If Executive voluntarily provides notice of
termination of Executive's employment pursuant to Section 6(a)(i) of this
Agreement within twelve (12) months from the date of relocation to the Rhode
Island area, Executive shall promptly refund to the Company the amounts
reimbursed to Executive pursuant to this Section 4(e) (the "Reimbursement
Amount"), provided that the Reimbursement Amount shall be reduced by an amount
equal to (x) one-twelfth of the Reimbursement Amount, multiplied by (y) the
number of full calendar months Executive worked for the Company following the
date of relocation. To the extent that Executive fails to refund the
Reimbursement Amount due to the Company, Executive agrees that the Company may
offset such amount against any monies due to Executive by the Company, in
addition to any other legal remedies.

        5.    Termination by the Company With Cause.    Upon prior written
notice to Executive, the Company may terminate Executive's employment if any of
the following events shall occur (any of the following events shall constitute
"Cause" for all purposes hereof):

        a.     the conviction of Executive for a crime involving fraud or moral
turpitude;

        b.     deliberate dishonesty of Executive with respect to the Company or
any of its subsidiaries or affiliates; or

        c.     the refusal of Executive to follow the reasonable and lawful
written instructions of the Chief Executive Officer of the Company with respect
to the services to be rendered and the manner of rendering such services by
Executive, provided such instructions are in accordance with

2

--------------------------------------------------------------------------------






the duties of the Executive under this Agreement and provided further that such
refusal is material and repetitive and is not justified or excused either by the
terms of this Agreement or by actions taken by the Company in violation of this
Agreement.

        6.    Termination by Executive; Termination by the Company Without
Cause.    

        a.    Notice/Events:    

        i.    Termination by Executive.    Executive may terminate his
employment at any time by providing written notice to the Company.

        ii.    Termination by the Company Without Cause.    The Company may
terminate Executive's employment at any time, without Cause by providing written
notice to Executive. As used in this Agreement, the term "without Cause" shall
mean termination for any reason not specified in Section 5 or Section 7 hereof.

        b.    Executive's Right-to-Terminate.    Executive may terminate
Executive's employment for Good Reason at any time during the term of this
Agreement. For purposes of this Agreement, "Good Reason" shall mean any of the
following (without Executive's express written consent):

        i.      the assignment to Executive by the Company of any duties
materially inconsistent with Executive's status with the Company or a material
alteration in the nature or status of Executive's responsibilities from those in
effect on the date hereof, or a material reduction in Executive's titles as in
effect on the date hereof, or any removal of Executive from, or any failure to
reelect Executive to, any of such positions, except in connection with the
termination of his employment for disability or for any reason specified in
Section 5 hereof or as a result of Executive's death or by Executive other than
for Good Reason;

        ii.     a reduction by the Company in Executive's Base Salary as in
effect on the date hereof or as the same may be increased from time to time
during the term of this Agreement;

        iii.    except if such action applies to all senior executive officers
of the Company generally, any failure by the Company to continue in effect its
present Executive Incentive Compensation Plan, any fringe benefits, the taking
of any action by the Company which would, directly or indirectly, materially
reduce Executive's benefits or deprive Executive of any fringe benefits enjoyed
by Executive at the date hereof, or the failure by the Company to provide
Executive with the number of paid vacation days to which Executive is entitled
at the date hereof;

        iv.    a relocation of the Company's principal executive offices to a
location more than 50 miles from their current location, or the Company's
requiring Executive to be based anywhere other than the Company's principal
executive offices; or

        v.     any material breach, which remains uncured for twenty (20) days
after reasonable notice, by the Company of any provisions of this Agreement.

        c.    Severance.    

        i.    Without Cause.    If the Company terminates Executive's employment
without Cause, or if Executive terminates his employment pursuant to
Section 6(b) hereof, then, subject to Section 8, commencing on the date of
termination of employment, the Company shall provide Executive with a severance
package which shall consist of the following: (i) for a period equal to one
(1) year after the date of termination (x) payment on the first business day of
each month of an amount equal to one-twelfth of Executive's then current Salary
under Section 3(a) hereof; (y) payment on the first business day of each month
of an amount equal to one-twelfth of Executive's Annual Target Bonus Amount
under the Company's Executive Incentive Compensation Plan for the year of
termination (assuming for purposes of calculating

3

--------------------------------------------------------------------------------



such amount that the percentage of Salary payable as a bonus to Executive on
account of the year of termination will be the same percentage of Salary paid as
a bonus to Executive on account of the immediately preceding year, or the
percentage of Salary paid as a bonus reasonably certain to be paid to Executive
for the recently concluded or substantially completed fiscal year if no bonus
was paid to Executive on account of the immediately preceding year); and
(z) continuation of all benefits under Section 4(a) hereof; provided, however,
that the amount of any severance payments hereunder shall be reduced by the
amount of income otherwise earned by Executive from alternative employment
during the one year period following termination and provided, further that
benefits under Section 4(a) shall be discontinued as of the date on which
Executive is provided comparable benefits from any other source.

        ii.    General Release.    As a condition precedent to receiving any
severance payment, Executive shall execute a general release of any and all
claims which Executive or his heirs, executors, agents or assigns might have
against the Company, its subsidiaries, affiliates, successors, assigns and its
past, present and future employees, officers, directors, agents and attorneys,
except for claims arising under this Agreement or any employee benefit plan
(other than any employee benefit plan providing a benefit in the nature of a
severance benefit) in which Executive participates or for any right to
indemnification to which Executive may be entitled under this Agreement or as an
officer and director of the Company.

        iii.    Withholding.    All payments made by the Company under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Employer under applicable law.

        iv.    Certain Reductions of Payments by the Company.    

        1.     Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would constitute an "excess parachute payment" within the meaning of
Section 280G(b) of the U.S. Internal Revenue Code (the "Code"), and thus would
result in the Executive incurring an excise tax under Section 4999 of the Code,
then the aggregate present value of amounts payable or distributable to or for
the benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
"Agreement Payments") shall be reduced to the Reduced Amount, but only if and to
the extent that the after-tax value to the Executive of reduced Agreement
Payments would exceed the after-tax value to the Executive of the Agreement
Payments received by the Executive without application of such reduction. The
"Reduced Amount" shall be an amount expressed in present value which maximizes
the aggregate present value of Agreement Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code. Anything to
the contrary notwithstanding, if the Reduced Amount is zero and it is determined
further that any Payment which is not an Agreement Payment would nevertheless be
nondeductible by the Company for Federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of Payments' which
are not Agreement Payments shall also be reduced (but not below zero) to an
amount expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code. For purposes of this Section 6(c)(iv), present
value shall be determined in accordance with Section 280G(d)(4) of the Code.
Thus, for illustrative purposes only, if the Executive's average W-2
compensation for the five (5) years prior to the year in which a change in
control occurs (the "Base Amount")

4

--------------------------------------------------------------------------------



was $500,000, and the value of the payments and benefits that are contingent
upon the change in control (the "Parachute Payments") was $1,510,000, the
Executive would have an excess parachute payment within the meaning of
Section 280G(b) of the Code since the value of the parachute payments
($1,510,000) would be greater than three (3) times the Executive's Base Amount
($1,500,000). The amount of the excess parachute payment would be $1,010,000
(the amount by which the value of the parachute payments exceeds one (1) times
the Base Amount), and if the aggregate amount of the parachute payments was not
reduced, the Executive would incur an excise tax under Section 4999 of the Code
equal to 20% of the excess parachute payment (or $202,000). This excess
parachute payment could be avoided if instead, the value of the parachute
payments was reduced by $10,001 to $1,499,999 (since the value of the parachute
payments then would be less than three (3) times the Base Amount). Since the
Executive would receive a greater after tax amount, under the foregoing example,
if his parachute payments were reduced by $10,001 (to $1,499,999) than he would
if his parachute payments were not reduced and the Executive incurred a $202,000
excise tax (reducing his parachute payments to $1,308,000) on the excess
parachute payment, the Executive's parachute payments would be reduced under
this provision to $1,499,999 (by $10,001) to avoid any excess parachute
payments.

        2.     All determinations required to be made under this
Section 6(c)(iv) shall be made by the Company's accountants for the Company's
last fiscal year or, at the mutual agreement of the Executive and the Company,
any other nationally or regionally recognized firm of independent public
accountants (the "Accounting Firm"), which shall provide detailed supporting
calculations both to the Company and the Executive within twenty (20) business
days of the date of termination or such earlier time as is requested by the
Company and an opinion to the Executive that he has substantial authority not to
report any excise tax on his Federal income tax return with respect to any
Payments. Any such determination by the Accounting Firm shall be binding upon
the Company and the Executive. The Executive shall determine which and how much
of the Payments shall be eliminated or reduced consistent with the requirements
of this Section 6(c)(iv), provided that, if the Executive does not make such
determination within ten business days of the receipt of the calculations made
by the Accounting Firm, the Company shall elect which and how much of the
Payments shall be eliminated or reduced consistent with the requirements of this
Section 6(c)(iv) and shall notify the Executive promptly of such election.
Within five business days thereafter, the Company shall pay to or distribute to
or for the benefit of the Executive such amounts as are then due to the
Executive under this Agreement. All fees and expenses of the Accounting Firm
incurred in connection with the determinations contemplated by this
Section 6(c)(iv) shall be borne by the Company.

        3.     As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be repaid to the Company; provided, however, that
no amount shall be payable by the Executive to the Company if and to the extent
such payment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or other substantial

5

--------------------------------------------------------------------------------






authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

        7.    Death or Disability.    In the event of Executive's death or
disability, the Employment Period will automatically terminate effective as of
the date of such death or disability. As used in this Agreement, the term
"disability" shall mean inability on the part of Executive for a period of more
than six (6) months in the aggregate during any twelve (12) consecutive month
period to perform the services contemplated under this Agreement. A
determination of disability shall be made by a physician satisfactory to both
Executive and the Company, provided that if Executive and the Company do not
agree on a physician, Executive and the Company shall each select a physician
and these two physicians together shall select a third physician, whose
determination as to disability shall be binding on all parties.

        8.    Change in Control.    

        a.     If Executive's employment is terminated by the Company without
Cause or by Executive for Good Reason within six (6) months before and in
anticipation of, or twelve (12) months after, a Change in Control (as defined in
Paragraph (b) of this Section 8), Executive shall be entitled to receive a
supplemental bonus payment (the "Change in Control Payment") from the Company
equal to one (1) times the sum of Executive's then current Salary and
Executive's Annual Target Bonus Amount (assuming for purposes of calculating
such amount that the percentage of Salary payable as a bonus to Executive on
account of the year of termination will be the same percentage of Salary paid as
a bonus to Executive on account of the immediately preceding year, or the
percentage of Salary paid as a bonus reasonably certain to be paid to Executive
for the recently concluded or substantially completed fiscal year if no bonus
was paid to Executive on account of the immediately preceding year) under the
Company's Executive Incentive Compensation Plan for the year of termination. The
Change in Control Payment shall be paid to Executive within fifteen (15) days
after: (i) the Change in Control if Executive's employment was terminated within
six (6) months before the Change in Control; or (ii) the termination of
Executive's employment by the Company if Executive's employment terminates
within twelve (12) months after the Change in Control. Executive shall also be
entitled to continuation of all benefits under Section 4(a) hereof, ending on
the earlier of (x) the one year anniversary of the termination date and (v) the
date on which Executive is provided comparable benefits from any other source.
In addition, all stock options, restricted stock, restricted stock units and
other equity-based interests held by Executive shall vest and become immediately
exercisable. If Executive is entitled to a Change in Control Payment and
benefits under this Section 8(a), Executive shall not have any rights to receive
any severance payments or benefits pursuant to Section 6(c) hereof. If
Executive's employment by the Company terminates within six (6) months prior to
the Change in Control and Executive received severance payments pursuant to
Section 6(c) hereof, any amounts so paid by the Company to Executive shall be
deducted from any Change in Control Payment otherwise payable to Executive
pursuant to this Section 8(a).

        b.     A "Change in Control" will be deemed to have occurred if (i) a
Takeover Transaction occurs, or (ii) any election of directors of FGX Holdings
takes place (whether by the directors then in office or by the stockholders at a
meeting or by written consent) and a majority of the directors in office
following such election are individuals who were not nominated by a vote of
two-thirds of the members of the Board of Directors immediately preceding such
election, or (iii) FGX Holdings effectuates a complete liquidation of FGX
Holdings or a sale or disposition of all or substantially all of its assets. A
"Change in Control" shall not be deemed to include, the recapitalization of FGX
Holdings or any transactions related thereto, consummated on or prior to the
Effective Date.

6

--------------------------------------------------------------------------------



        c.     A "Takeover Transaction" shall mean (i) a merger or consolidation
of FGX Holdings with, or an acquisition of FGX Holdings or all or substantially
all of either of its assets by, any other corporation, other than a merger,
consolidation or acquisition in which the individuals who were members of the
Board of Directors of FGX Holdings immediately prior to such transaction
continue to constitute a majority of the Board of Directors of the surviving
corporation (or, in the case of an acquisition involving a holding company,
constitute a majority of the Board of Directors of the holding company) for a
period of not less than twelve (12) months following the closing of such
transaction, or (ii) when any person, including any "group" as such term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), becomes after the date hereof the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act) of securities of FGX Holdings
representing more than fifty percent (50%) of the total number of votes that may
be cast for the election of directors of FGX Holdings, as applicable, excluding
(i) any person that is excluded from the definition of "beneficial owner" under
Rule 16(a)-1(a)(1) under the Exchange Act and (ii) any person (including any
such group) that consists of or is controlled by (within the meaning of the
definition of "affiliate" in Rule 144 under the Securities Act of 1933, as
amended (an "Affiliate")) any person that is a shareholder of FGX Holdings on
the Effective Date or any Affiliate of such person.

        9.    Non-Competition.    During the Employment Period and after
termination of Executive's employment hereunder, whether or not such termination
is without Cause or for Good Reason, Executive shall not be involved in the
Restricted Business Activities, as defined below, for the period ending twelve
(12) months after the date of termination of Executive's employment (the
"Non-compete Period") provided that the Company has not otherwise breached its
obligations under the Agreement. As used in this Agreement, the term "Restricted
Business Activities" shall mean any business which markets and sells to
customers of a class or category to which FGX Holdings or any of its
subsidiaries, markets and sells at the time Executive's employment terminated
products or services marketed and sold by FGX Holdings or any of its
subsidiaries at such time or products or services which at such time FGX
Holdings or any of its subsidiaries was actively considering marketing and
selling to such customers. During the Non-compete Period, Executive shall not,
without the written approval of the Company, directly or indirectly, either as
an individual, partner, joint venturer, employee or agent for any person,
company, corporation or association, or as an officer, director or stockholder
of a corporation or otherwise, enter into or engage in or have a proprietary
interest in the Restricted Business Activities other than the ownership of
(a) the stock of FGX Holdings then held by Executive, and (b) no more than five
percent (5%) of the securities of any other publicly-held company.

        Executive recognizes and agrees that because a violation by him of his
obligations under this Section 9 will cause irreparable harm to FGX Holdings or
any of its subsidiaries that would be difficult to quantify and for which money
damages would be inadequate, any party included in the definition of FGX
Holdings or any of its subsidiaries shall have the right to injunctive relief to
prevent or restrain any such violation, without the necessity of posting a bond.
The Non-compete Period will be extended by the duration of any violation by
Executive of any of his obligations under this Section 9.

        Executive expressly agrees that the character, duration and scope of his
obligations under this Section 9 are reasonable in light of the circumstances as
they exist at the date upon which this Agreement has been executed. However,
should a determination nonetheless be made by a court of competent jurisdiction
at a later date that the character, duration or geographical scope of such
obligations is unreasonable in light of the circumstances as they then exist,
then it is the intention of both Executive and the Company that Executive's
obligations under this Section 9 shall be construed by the court in such a
manner as to impose only those restrictions on the conduct of Executive which
are reasonable in light of the circumstances as they then exist and necessary to
assure the Company of the intended benefit of Executive's obligations under this
Section 9.

7

--------------------------------------------------------------------------------



        10.    Confidentiality Covenants.    The Company will not disclose the
terms and conditions of Executive's employment, unless it is required by law to
do so.

        11.    Section 409A.    To the extent that the Executive otherwise would
be entitled to any payment (whether pursuant to this Agreement or otherwise)
during the six (6) months beginning on the Termination Date that would be
subject to the additional tax imposed under Section 409A of the Code
("Section 409A"), (x) the payment shall not be made to the Executive during such
six (6) month period and (y) the payment, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code shall be
paid to the Executive on the earlier of the six-month anniversary of the
Termination Date or the Executive's death. Similarly, to the extent that the
Executive otherwise would be entitled to any benefit (other than a payment)
during the six months beginning on the Termination Date that would be subject to
the Section 409A additional tax, the benefit shall be delayed and shall begin
being provided (together, if applicable, with an adjustment to compensate the
Executive for the delay) on the earlier of the six-month anniversary of the
Termination Date, or the Executive's death.

        12.    Governing Law/Jurisdiction.    This Agreement shall be governed
by and interpreted and governed in accordance with the laws of the State of
Rhode Island. The parties agree that this Agreement was made and entered into in
Rhode Island and each party hereby consents to the jurisdiction of a competent
court in Rhode Island to hear any dispute arising out of this Agreement.

        13.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersedes and cancels any and all previous agreements, written
and oral, regarding the subject matter hereof between the parties hereto, with
the exception of the Proprietary Rights Agreement with the Company signed by
Executive. This Agreement shall not be changed, altered, modified or amended,
except by a written agreement signed by both parties hereto.

        14.    Notices.    All notices, requests, demands and other
communications required or permitted to be given or made under this Agreement
shall be in writing and shall be deemed to have been given if delivered by hand,
sent by generally recognized overnight courier service, telex or telecopy, or
certified mail, return receipt requested.

(a)to the Company at:
500 George Washington Highway
Smithfield, Rhode Island 02917
Attn: Chief Executive Officer

(b)to Executive at:
the last home address appearing on the Company's records

        Any such notice or other communication will be considered to have been
given (i) on the date of delivery in person, (ii) on the third day after mailing
by certified mail, provided that receipt of delivery is confirmed in writing,
(iii) on the first business day following delivery to a commercial over-night
courier or (iv) on the date of facsimile transmission (telecopy) provided that
the giver of the notice obtains telephone confirmation of receipt.

        Either party may, by notice given to the other party in accordance with
this Section, designate another address or person for receipt of notices
hereunder.

        15.    Severability.    If any term or provision of this Agreement, or
the application thereof to any person or under any circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such terms to the persons or under circumstances other than those
as to which it is invalid or unenforceable, shall be considered severable and
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted

8

--------------------------------------------------------------------------------




by law. The invalid or unenforceable provisions shall, to the extent permitted
by law, be deemed amended and given such interpretation as to achieve the
economic intent of this Agreement.

        16.    Waiver.    The failure of any party to insist in any one instance
or more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

        17.    Successors and Assigns.    This Agreement shall be binding upon
the Company and any successors and assigns of the Company and shall inure to the
benefit of Executive and his heirs, personal representations and assigns.

        18.    Indemnification.    The Company shall indemnify Executive to the
maximum extent permitted under applicable law against all liabilities and
expenses, including amounts paid in satisfaction of judgments, in compromise, or
as fines and penalties, and counsel fees, reasonably incurred by him in
connection with the defense or disposition of any civil, criminal,
administrative, or investigative action, suit or other proceeding, whether civil
or criminal, in which he may be involved or with which he may be threatened,
while an officer or director of the Company or FGX Holdings or any of their
direct or indirect subsidiaries or affiliates or thereafter, by reason of his
being or having been an officer or director of the Company or FGX Holdings or
any of the their direct or indirect subsidiaries or affiliates. Expenses
(including attorneys' fees) incurred by Executive in defending any such action,
suit or other proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of Executive to repay such amount if it shall be ultimately
determined that he is not entitled to be indemnified by the Company. The right
of indemnification provided herein shall not be exclusive of or affect any other
rights to which Executive may be entitled. The provisions hereof shall survive
expiration or termination of this Agreement for any reason whatsoever.

        19.    Counterparts.    This Agreement may be executed in counterparts
and by facsimile, each of which shall be an original with the same effect as if
the signatures thereto and hereto were upon the same instrument.

        20.    Third Party Beneficiaries.    Each of the parties hereto agree
that FGX Holdings and each of its subsidiaries is and shall be deemed an
intended third party beneficiary of the Company's rights under Section 9 of this
Agreement with full rights to enforce the provisions thereof as if a signatory
hereto.

        21.    Attorney's Fees.    In any action or proceeding brought to
enforce any provision of this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys' fees and costs from the other party to the
action or proceeding. For purposes of this Agreement, the "prevailing party"
shall be deemed to be that party who obtains substantially the result sought,
whether by settlement, mediation, judgment or otherwise, and "attorneys' fees"
shall include, without limitation, the actual attorneys' fees incurred in
retaining counsel for advice, negotiations, suit, appeal or other legal
proceeding, including mediation and arbitration.

[Signatures Appear on Next Page]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    FGX INTERNATIONAL INC.
 
 
By:
/s/ Alec Taylor

--------------------------------------------------------------------------------

    Name:   Alec Taylor         Title:   Chief Executive Officer    


 
 
EXECUTIVE
 
 
/s/ Richard W. Kornhauser

--------------------------------------------------------------------------------

    Name:   Richard W. Kornhauser

10

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.26

